DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of request for extension of time, pre-appeal request for reconsideration of the rejections in the last of office action mailed 06/09/2022.      
No claim is amended in the pre-appeal request for reconsideration of the rejections filed 09/09/2022. 
Claims 1, 6-16 and 21-36 are pending.


Response to Arguments
With respect to rejection under 35 USC 103: SENECI et al. (WO 2010125516 Al) in view of Trivedi et al. (US 20120177818 Al): Applicant argues Trivedi is non-analogous art and not reasonably pertinent.   While Trivedi and Seneci are not analogous art, the examiner notes that guar gum and silica gel are both thickeners and one can look to the Trivedi art to use one thickener over the other with the predictable expectation that either of these thickeners would reasonably thicken a composition.   The predictability is that guar gum and silica gel are known in the art as thickening agents and one thickening agent would be predictably used in place of the other.   However, the rejection is made non final to use art in the oral pharmaceutical art that teaches that that guar gum and silica gel are both thickeners.

With respect to Pan in combination with Duggins: The argument is that the sugar alcohol  in the example in Pan which is Lycasin is at 10.6618% and that the ordinary skilled artisan would be dissuaded from significantly altering the amount of Lycasin in Pan.   
Response:   The examiner disagrees.   The motivation to use lower amounts of sugar alcohol syrup in Pan is that Duggins teaches that sugar alcohol syrup in amounts of from about 0.1% to about 2%, 0.5% to about 1.5% and can go up to about 2%, 5%, 10% or 20% added to Lozenge formulation affects recrystallization of other components during preparation (paragraph [0061]).   It can be seen that that varied amounts of sugar alcohol syrup are suggested such that the artisan would use any of those amounts including 0.1% to about 2%, 0.5% to about 1.5% and to about 2% in the composition of Pan with the expectation of effecting recrystallization of melted sugar substitute such as Isomalt to predictably form desired lozenges.   The examiner is aware that the examples use 10.66% sugar alcohol syrup (Lycasin) and that is the reason the rejection is made under 35 USC 103.   There is no demonstration that the range of from about 0.1 to about 2 wt% provides unexpected results.   Further, Pan incorporates by reference, US 6,596,298 to Leung (see last 8 lines of paragraph [0035]) which teaches that sweeteners are used in amounts of 0.01% to 10% by weight (column 6, lines 60-65).   The rejection is modified below to cite the reference included in Pan by reference (Pan, last 2 lines of paragraph [0023]). 	
Claims 12-13 and 33-34 : Applicant argues that the rejection of claims 12 and 33 and 13 and 34 is clear error because claims 12 and 33 “clearly indicates that the buffering agent and/or pH adjuster is present in an amount sufficient to adjust the pH of the oral product to be in the range of about 5.0 to about 7.0” meaning that the pH of the oral product recited in claims 12 and 33 is at pH in the range of 5.0 to about 7.0.
Response: The examiner maintains that the recitation that the pH adjuster is present in sufficient amount to adjust the pH of the product to about 5.0 to about 7.0 does not identify the pH of the product as being at from about 5.0 to about 7.0.   pH adjusters are known to adjust the pH of the environment in which they are present.   For example, citric acid is known to adjust pH of composition to between 2.5-6.5 (first full paragraph under Definitions on page 35 of WO 2015160842 A1).
Claims 15 and 36: Applicant states that claims 15 and 16 should be allowable pending removal of the provisional double patenting rejection.   The obviousness-type double patenting rejection will be maintained below.
Applicant did not traverse the obviousness type double patenting rejection.   The examiner notes that 17164050 is a CIP of 16/707,343.   Thus, both the examined application and the co-pending application have the same effective date.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the water content" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 depends from claim 1.   There is no “water” or “water content” in claim 1.
Claim 31 recites the limitation "the water content" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 depends from claim 16.   There is no “water” or “water content” in claim 16.  
Correction is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Lutein and Zeaxanthin at 2.89% and citrus extract at 0.14%
Claims 1 and 6-13 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over SENECI et al. (WO 2010125516 A1) in view of Mori et al. (US 5292528) and further in view of CERMAK et al. (WO 2015160842) for teaching that the pH of nutritional supplements can be adjusted to about 2.5 to about 6.5 and at specific pH values of 2.5, 3.0, 3.5, 4.0, 4.5, 5.0, 5.5, 6.0 and 6.5 with acidulant such as citric acid (page 35, first paragraph under definitions; last paragraph of page 41; first full paragraph of page 48); dosage forms are lozenges and pastilles (first full paragraph of page 55). 
 SENECI discloses pharmaceutical, dietary and nutraceutical compositions containing mixture of Lutein and Zeaxanthin in combination with physiologically acceptable excipient and the composition has an outer coating; the form of the composition is orobuccal and sublingual tablet, capsule, granule or pastille (see the whole document with emphasis on the title, abstract, page 4, lines 1-3, page 5, lines 3-11, Example 12, claim 13).    The excipient includes surfactants (cationic, anionic or non-ionic), diluents, aggregates or binding agents, lubricants, glidants, disaggregants, solubilisers, emulsifiers, sweeteners, flavoring agents, pH regulators or their mixture with preferred excipients being silica gel, dispersed colloidal silica, soy lecithin, polysorbates, sodium lauryl sulfate, phospholipids, sodium carbonate, sodium bicarbonate, mineral bases (for example aluminum hydroxide, magnesium silicate aluminum, magnesium hydroxide carbonate, tribasic magnesium phosphate, magnesium silicate, magnesium peroxide), cocoa paste, cocoa powder, cocoa butter or a mixture thereof (page 5, line 20 to page 6, line 5).   Sweeteners such as fructose, maltitol, xylitol, mannitol, sucralose and sorbitol (lines 4 and 9-10 from the bottom of page 9).   Maltitol, xylitol, and sorbitol are some of the sugar alcohols listed in claim 7.
Example 12 of SENECI is an orobuccal pastille (dragee) coated product comprising (i) mixture of Lutein and Zeaxanthin at 2.89% and citrus extract at 0.14% which meet the limitation of nutraceutical/botanical active agent or claim 1 and the citrus meets the limitation of citrus botanical in the claim 1, (ii) maltitol, meeting the limitation of sugar alcohol of claims 1 and 7, (iii) silica gel.   The product also contains sucralose, meeting limitation of sweetener.   SENECI teaches that gelling insoluble fibers such as guar gum can also be used in the compositions (page 9, lines 7-8).  It is known in the art, for example, CERMAK teaches using citric acid to adjust pH of nutritional supplements in the form of pastilles and lozenges to about 2.5 to about 6.5 and at specific pH values of 2.5, 3.0, 3.5, 4.0, 4.5, 5.0, 5.5, 6.0 and 6.5 with acidulant such as citric acid (page 35, first paragraph under definitions; last paragraph of page 41; first full paragraph of page 48; first full paragraph of page 55).
For claim 1, the pastille (dragee) coated composition exemplified in example 12 differs from the product of claim 1 in that the exemplified composition contains silica gel and not guar gum.   However, it is has been recognized in the art that guar gum, xanthan gum, tragacanth gum, gum Arabic, carrageenan, silica gel and bee gum are functionally equivalent as thickening agents (see column 5, line 68 to column 6, line 5 of Mori) in oral compositions.   Also, SENECI clearly suggests using gelling agents such as guar gum in its composition (page 9, lines 7-8).
Therefore, at the effective date of the invention, it would have been obvious to the ordinary skilled artisan to substitute one functionally equivalent thickening agent for another because it is predictable, in light of the prior art that any of the thickening/gelling agents, namely guar gum, xanthan gum, tragacanth gum, gum Arabic, carrageenan, silica gel and bee gum can be used in the composition of SENECI, such that guar gum in place of silica gel would predictably function as thickening agent for the composition in example 12 of SENECI.    
The amount of Lutein and Zeaxanthin at 2.89% and citrus extract at 0.14%  is less than the 10 wt% required in claim 1.   The composition of SENECI does not include nicotine or a nicotine-derived component and thus meets the proviso requirement that the composition of claim 1 does not include nicotine or a nicotine-derived component or tobacco.
Also, for claim 33, CERMAK teaches using citric acid to adjust pH of nutritional supplements in the form of pastilles and lozenges to about 2.5 to about 6.5 and at specific pH values of 2.5, 3.0, 3.5, 4.0, 4.5, 5.0, 5.5, 6.0 and 6.5 with acidulant such as citric acid (page 35, first paragraph under definitions; last paragraph of page 41; first full paragraph of page 48; first full paragraph of page 55).   Thus, at the effective date of the invention, the artisan would reasonably expect that the presence of citric acid in the composition of SENECI would predictably adjust the pH to from about 2.5 to about 6.5 in accordance with the teachings of CERMAK.  
 Therefore, SENECI in view of Mori and further in view of CERMAK renders claims 1 and 33 prima facie obvious.   
For claim 7, the composition of SENECI containing maltitol renders the claim prima facie obvious; and because maltitol and sorbitol are sugar alcohol, claim 6 is also rendered prima farcie obvious.
For claims 8 and 9, the composition of SENECI as modified by substitution of guar gum for silica gel renders claims 8 and 9 prima facie obvious.
For claim 10, the presence of sucralose, a sweetener, in the composition of SENECI renders claim 10 prima facie obvious.   
For claim 11, the composition of SENECI has an outer coating (see at least Example 12).
SENECI in view of Trivedi renders claims 1 and 6-11 prima facie obvious.
Claims 12 and 33 requires a pH adjuster to be present in sufficient amount to adjust the pH of the composition of claim 1 to a pH in the range of about 5 to about 7.   Thus, the composition of claim 1 as required by claim 12 is not at pH of about 5 to about 7.0.   Sufficient amount is any amount deemed to adjust the pH of the composition to about 5 to about 7.   SENECI teaches the presence of citric acid (see page 5, line 3 from the bottom; last line of page 6, lines 4-5 of page 7, and examples 5 and 11) as a pH regulator/adjuster in its composition.   It is further known in the art, for example, CERMAK teaches using citric acid to adjust pH of nutritional supplements in the form of pastilles and lozenges to about 2.5 to about 6.5 and at specific pH values of 2.5, 3.0, 3.5, 4.0, 4.5, 5.0, 5.5, 6.0 and 6.5 with acidulant such as citric acid (page 35, first paragraph under definitions; last paragraph of page 41; first full paragraph of page 48; first full paragraph of page 55). 
Therefore, at the effect date of the invention, the artisan would reasonably expect that the presence of citric acid in the composition of SENECI would predictably influence the pH of the composition from about pH of 2.5 to 6.5 as suggested by CERMAK and with this pH range including specific pHs within the claimed pH range in claim 12.   
For claims 13 and 34, the citric acid meets the limitation for citric acid pH adjuster of the claims 13 and 34.
Thus, SENECI in view of Mori and further in view of CERMAK renders claims 1, 6-13 and 33-34 prima facie obvious.

Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SENECI et al. (WO 2010125516 A1) in view of Mori et al. (US 5292528) as applied to claim 1, and further in view of Lee et al. (“Gums, Jellies and Pastilles” in Sugar Confectionery and Chocolate Manufacture, 1973, pp 226-255). 
Claim 14 depends on claim 1.
Seneci in view of Mori has been described above as rendering claim 1 prima facie obvious.   SENECI differs from claim 14 by not teaching the amount of water/moisture in the oral pastille/composition.   But, Lee teaches that pastilles contain about 20% moisture.   
Therefore, at the effective date of the invention, the ordinary skilled artisan would expect that the pastille of SENECI would predictably contain about 20% moisture according to the teachings of Lee. 
SENECI in combination with Mori and Lee renders claim 14 prima facie obvious.

Claims 16 and 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 20060263414 A1) in view of Leung et al. (US 6596298 B2 incorporated by reference in Pan) and further in view of Duggins et al. (US 20130206150 A1) and as evidenced by CERMAK et al. (WO 2015160842) for teaching that the pH of nutritional supplements can be adjusted to about 2.5 to about 6.5 and at specific pH values of 2.5, 3.0, 3.5, 4.0, 4.5, 5.0, 5.5, 6.0 and 6.5 with acidulant such as citric acid (page 35, first paragraph under definitions; last paragraph of page 41; first full paragraph of page 48); dosage forms are lozenges and pastilles (first full paragraph of page 55) with the citric acid meeting the limitation of citric acid for claim 29.
Claim 16 is an oral product in the form of a lozenge.   The product comprises < 10% active ingredient, at least about 80% by weight sugar substitute and sugar alcohol.   The active ingredient is selected from the group consisting of botanicals, nutraceuticals, stimulants, amino acids, vitamins, cannabinoids and combinations.   Claim 16 excludes nicotine or nicotine derived components.   Claim 16 requires the botanicals to be selected from lavender, peppermint, chamomile, basil, rosemary, ginger, cannabis, ginseng, maca, hemp, eucalyptus, rooibos, fennel, citrus, cloves, and tisanes necessitates a new look on Pan and which leads to this new rejection.   Claim 16 does not exclude tobacco.
Pan discloses orally ingestible confectionary product in the form of lozenges (see the whole document with emphasis on the abstract).   Pan discloses specific lozenge composition, namely center-filled lozenge compositions having Linseed extract in the center (Example I in paragraphs [0054] and [0058]).   Orange belonging to the citrus group is a botanical and thus meets the limitation of active ingredients of the claims.   Example I is a lozenge comprising 81.45 wt% Isomalt that meets the limitation of sugar substitute of claims 16, 22 and 23, citric acid that meets the limitation of buffering agents of claims 29 and 30, LYCASIN (maltitol syrup) meeting the limitation of sugar alcohol of claims 16 and 27, orange flavor at about 0.2% is less than 10% active required by claim 1 and aspartame meeting the requirement for a sweetener of claim 28.
The sugar alcohol, Lycasin which is maltitol syrup, a sweetener meeting the limitation of sugar alcohol syrup is present in all the examples at 10.66 %.   While maltitol syrup sweetener is used at 10.66 in Pan’s examples, Pan also incorporates by reference Leung (US 6596298) which teaches that sweeteners are used in amounts of 0.01% to about 10% and preferably in amounts of about 2 to about 5 wt% of the composition (column 6, lines 60-65).
Thus, Pan differs from claim 16 by not teaching sugar alcohol syrup in amounts of from about 0.1 to about 2 weight percent.    The oral formulation of Pan is a lozenge composition comprising 81.45 wt% Isomalt, a sugar substitute, citric acid, and maltitol syrup sugar alcohol and the composition does not include nicotine or nicotine-derived component.   Duggins teaches lozenges composition and teaches that sugar alcohol syrup is added to a lozenge type formulation to affect re-crystallization of other components of the formulation, such as sugar substitute during preparation in certain embodiments (paragraph [0061]).   The amount of the sugar alcohol syrup for the re-crystallization of the sugar substitute within the lozenges varies from about 0.1% to about 2%, 0.5% to about 1.5% and can go up to about 2%, 5%, 10% or 20% (paragraph [0061]).   Thus, various amounts of the sugar alcohol syrup can be added during lozenges preparation to aid/affect the re-crystallization of sugar substitute in the lozenges.   The sugar alcohol syrup are identified as maltitol syrup, xylitol, mannitol, glycerol, erythritol, threitol, arabitol, ribitol, mannitol, sorbitol, dulcitol, iditol, isomalt, lactitol, and polyglycitol syrups (paragraph [0061]).
Therefore, looking to the Leung art that is incorporated by reference by Pan that teaches the use of sweetener in about 0.01% to about 10% and preferably in amounts of about 2 to about 5 wt% of the composition, and also to Duggins that uses 0.1 and 2%, 0.5% to about 2.5% and even up to 5% and 20% of maltitol sugar alcohol syrup in lozenges, at the effective date of the invention, one having ordinary skill in the art would be motivated to adopt the teachings of Leung and Duggins with respect to the amount of the sugar alcohol syrup and employ amount of the sugar alcohol syrup that would predictably sweeten lozenges with the amounts selected from range of 0.01 to about 10% or about 2 to 5% (Leung) and 0.1 and 2%, 0.5% to about 2.5% and even up to 5% and 20%.   Therefore, the amount of the sugar alcohol syrup of from about 0.01% to about 10%,  about 0.1%, 2%, and about 0.5% to about 2.5% renders the claimed range of 0.1% to about 2% prima facie obvious. 
For claim 21, the composition of Pan does not contain tobacco meeting the limitation of substantially free of tobacco --- the as filed specification on page 28, lines 26 and 28-30 defines substantially free of tobacco as 0% by weight of tobacco.   
For claim 22, isomalt meets the limitation of sugar substitute and the recitation of the sugar substitute being non hygroscopic sugar alcohol capable of forming a glassy matrix is inherent characteristic of the isomalt, which is also the sugar substitute alcohol of the claims (see claim 23).
For claim 23, the Isomalt meets the limitation of the claim.
For claim 24, the Isomalt is at 85.78% (Example II) meeting the requirement of claim 24
For claim 27, the maltitol syrup (LYCASIN) meets the limitation of the claim.
For claim 28, the presence of aspartame meets the limitation of flavorant and sweetener of claim 28. 
For claim 29, the presence of citric acid in the composition meets the requirement as citric acid is the buffering agent/or pH adjuster of claim 30.   Claim 29 is not at any specific pH and does not contain specific amount of buffering agent.   The requirement is that sufficient amount of the buffering agent is used to adjust the pH to a range of about 5-7.   It is described in the section above for claim 12 and 33 that these claims require a pH adjuster to be present in sufficient amount to adjust the pH of the composition of claim 1 to a pH in the range of about 5 to about 7.   Thus, the composition of claim 16 as required by claim 29 is not at pH of about 5 to about 7.0.   Sufficient amount is any amount deemed sufficient by the artisan to adjust the pH of the composition to about 5 to about 7.   Pan teaches the presence of citric acid (see page 5, line 3 from the bottom; last line of page 6, lines 4-5 of page 7, and examples 5 and 11 and at least claims 6 and 7) as a pH regulator/adjuster in its composition.   .   It is further known in the art, for example, CERMAK teaches using citric acid to adjust pH of nutritional supplements in the form of pastilles and lozenges to about 2.5 to about 6.5 and at specific pH values of 2.5, 3.0, 3.5, 4.0, 4.5, 5.0, 5.5, 6.0 and 6.5 with acidulant such as citric acid (page 35, first paragraph under definitions; last paragraph of page 41; first full paragraph of page 48; first full paragraph of page 55). 
Therefore, at the effect date of the invention, the artisan would reasonably expect that the presence of citric acid in the composition of Pan would predictably influence the pH of the composition from about pH of 2.5 to 6.5 with this pH range including the pH range expected to be reached by the presence of the pH adjuster in claim 29.  
For claim 30, citric acid meets the limitation.
For claim 31, the purified water is at 0.54 wt% (Example I) and this 0.54 weight % is a species of the claimed range of 0.1-5 wt% with the specific point of 0.54% anticipating the range of 0.1-5 wt%.
For claims 25-26, while Pan does not teach 90% or 95% Isomalt, Pan teaches that orally ingestible composition contains sweeteners as needed for taste and names sugar, isomalt and fructose and other sugar alcohols as the agents for taste.   Thus, Isomalt results in achieving desired taste in oral ingestible compositions and hence results effective.   Therefore, at the effective date of the invention, the artisan would be motivated to optimize the amount of the isomalt sweetener that would produce desired taste in the oral ingestible compositions.   There is no demonstration in the as filed specification that 90% and/or 95% Isomalt provides unexpected results to the lozenge composition.   Absent, factual showing, 90 and/or 95% is not inventive over 81 and 85%.   Specifically about 95% includes 10% of 95 = 85.5%; about 90% includes 10% of 90 = 81%.
Therefore, Pan in combination with Leung and Duggins renders claims 16 and 21-28 and 31 prima facie obvious, and Pan in combination with Leung and Duggins and as evidenced by CERMAK renders claims 29 and 30 prima facie obvious.
Claims 16 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 20060263414 A1) in combination with of Leung et al. (US 6596298 B2 incorporated by reference in Pan) and Duggins et al. (US 20130206150 A1) as applied to claim 16, in view of Umashanker et al. “Chewable Lozenges Formulation A Review” article in International Journal of Pharmacy 2016.
Pan in combination with Leung and Duggins has been described above as rendering the composition of claim 16 prima facie obvious.   While Pan teaches that its composition could contain glycerin or propylene glycol, both of which are humectants, the composition of Pan comprising about 81% isomalt, a sugar substitute, 10.7% maltitol syrup, which is a sugar alcohol syrup, 0.17 orange flavoring agent, and 0.05 aspartame sweetener, differs from claim 32 by not teaching that the exemplified composition contains humectant.
However, Umashanker teaches that humectant such as glycerin, propylene glycol and sorbitol improves mouth feel (page 11, right column, first full paragraph).   Therefore, at the effective date of the invention, one having ordinary skill in the would have been motivated to add humectant to the exemplified composition of Example I of Pan with the predicable expectation of improving the mount feel of the lozenges as taught by Umashanker.   One having ordinary skill in the art would have been motivated to optimize the composition of Pan by using amount of the humectant that would result in the desired mount feel.   10.7% maltitol syrup, a sugar alcohol syrup, is at least 0.1% by weight as required by claim 32.   0.17 orange flavoring agent is at least 0.1% flavoring agent as required by claim 32.     
Therefore, Pan in combination with Duggins in view of Umashanker renders claim 32 prima facie obvious. 
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over SENECI et al. (WO 2010125516 A1) in view of Mori et al. (US 5292528) and further in view of Thakkar Jatin Vassant (WO 2015075745 A2).
SENECI discloses pharmaceutical, dietary and nutraceutical compositions containing mixture of Lutein and Zeaxanthin in combination with physiologically acceptable excipient and the composition has an outer coating; the form of the composition is orobuccal and sublingual tablet, capsule, granule or pastille (see the whole document with emphasis on the title, abstract, page 4, lines 1-3, page 5, lines 3-11, Example 12, claim 13).    The excipient includes surfactants (cationic, anionic or non-ionic), diluents, aggregates or binding agents, lubricants, glidants, disaggregants, solubilisers, emulsifiers, sweeteners, flavoring agents, pH regulators or their mixture with preferred excipients being silica gel, dispersed colloidal silica, soy lecithin, polysorbates, sodium lauryl sulfate, phospholipids, sodium carbonate, sodium bicarbonate, mineral bases (for example aluminum hydroxide, magnesium silicate aluminum, magnesium hydroxide carbonate, tribasic magnesium phosphate, magnesium silicate, magnesium peroxide), cocoa paste, cocoa powder, cocoa butter or a mixture thereof (page 5, line 20 to page 6, line 5).
While silica gel or dispersed colloidal silica is one or the preferred excipients, SENECI discloses glucomannan and guar gum as gelling agents.  The compositions in Examples 1-5 and 8-12 contain silica gel.
SENECI teaches the use of pH regulators and in the last line of page 6, lines 4-5 of page 7, and examples 5 and 11, citric acid is used.   The Citric acid meets the limitation of pH regulator. 
Example 12 of SENECI is an orobuccal pastille (dragee) coated product comprising (i) mixture of Lutein and Zeaxanthin at 2.89% and citrus extract at 0.14% which meet the limitation of nutraceutical/botanical active agent or claim 1 and the citrus meets the limitation of citrus botanical now in the claim 1, (ii) maltitol, meeting the limitation of sugar alcohol of claims 1 and 7, (iii) silica gel.   The product also contains sucralose, meeting limitation of sweetener.   SENECI teaches that gelling insoluble fibers such as guar gum can also be used in the compositions (page 9, lines 7-8).
For claim 35, the pastille (dragee) coated composition exemplified in example 12 differs from the product of claim 35 in that the exemplified composition contains silica gel and not guar gum.   But, SENECI discloses that its compositions can contain glucomannan and guar gum as gelling agents (page 9, lines 7-8).   However, it is has been recognized in the art that guar gum, xanthan gum, tragacanth gum, gum Arabic, carrageenan, silica gel and bee gum are functionally equivalent as thickening agents (see column 5, line 68 to column 6, line 5 of Mori) in oral compositions.   Also, SENECI clearly suggests using gelling agents such as guar gum in its composition (page 9, lines 7-8).
Therefore, at the effective date of the invention, it would have been obvious to the ordinary skilled artisan to substitute one functionally equivalent thickening agent for another because it is predictable, in light of the prior art that any of the thickening/gelling agents, namely guar gum, xanthan gum, tragacanth gum, gum Arabic, carrageenan, silica gel and bee gum can be used in the composition of SENECI, such that guar gum in place of silica gel would predictably function as thickening agent for the composition in example 12 of SENECI.
The composition of SENECI does not include tobacco, nicotine or a nicotine-derived component and thus meets the proviso requirement that the composition of claim 33 does not include nicotine or a nicotine-derived component.   SENECI also teaches its composition to contain pH regulators such as citric acid with the citric acid.
For the presence of moisture or water in the product, it has been disclosed in the art that pastilles can contain water in an amount of 5 wt% to 20 wt% of the mass of the pastille (see page 4, lines 2-3 from the bottom  of the first full paragraph under the Summary and claim 1 of Thakkar Jatin Vassant.   Therefore, at the effective date of the invention the artisan would expect the pastille to have water in the amount in the range of 5-20 wt%.   Applicant has not demonstrated that the amount of water in the pastille product in the claimed range of 5-20 wt% provides unexpected results. 
Therefore, SENECI in view of Mori and Thakkar Jatin Vassant renders claim 35 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-16 and 21-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 16-46, and 49-57 of co-pending Application No. 17164950 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1-3 and 15-26 teach pastille form of composition that anticipates the pastille product examined claims 1, 5-15, and claims 34-57 teach lozenge composition that is the same examined claims 16-32; the copending method 27-33 make the examined composition.   The active agent in claims 2, 31 and 35 is listed in the alternative, that is nicotine or one of the other active agents in these claims can be used, such that when nicotine is not used, the proviso excluding nicotine from the examined claims is met.   The specific active agents in the co-pending claims anticipate the generic active agents of the examined claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior art of Interest:
Budde et al. (US 20180338892 A1): Budde teaches oral care composition in the form of pastille (Claim 11, paragraph [0025] and [0115]).   The composition comprises binders or thickening agents, namely gum karaya, gum Arabic, gum tragacanth, xanthan gum in amount of 0.5 to 5 wt% (paragraph [0125]).   The composition also contains humectants such as glycerin, sorbitol and other polyhydric alcohols in amounts of 20-40 wt% (paragraph [0127]).   The composition also contains flavoring agents such as peppermint oil and clove oil (paragraph [0127]).   Sweetening agents such as aspartame, dextrose and levulose in amounts of 0.01 to 1 wt% are used (paragraph [0127]). 
Farber et al. (US 7067150 B2): Faber teaches using citric acid to adjust pH (column 18, lines 11-20); Faber teaches that citric acid is known to adjust oral delivery systems for drugs, nutritional supplements, botanicals and vitamins to pH in the range from about 2.5 to 8.5 (abstract; claims 3-4).   

No claim is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613